UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 104 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,888,203 shares of Common Stock, $0.001, as of July 22, 2009. 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofJune 30, 2009 (unaudited)and December 31, 2008 3 Consolidated Statements of Operations for thethree months endedJune 30, 2009 and 2008 (unaudited) 4 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2007 toJune 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for three months endedJune 30, 2009 and 2008 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 14 ITEM 4T. Controls and Procedures 14 PART II OTHER INFORMATION 15 ITEM 1. Legal Proceedings 15 ITEM 1A. Risk Factors 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION Skye International, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable,net Inventory Prepaid Expenses Total Current Assets EQUIPMENT, NET OTHER ASSETS Patents , net - Deposits 0 Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Notes Payable - Related Parties Current portion, Long term debt Accrued Interest Payable Warranty Accrual Total Current Liabilities LONG-TERM LIABILITIES Notes payable Convertible Notes Payable, net Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001par value; Issued and outstanding 14,865,015 and 13,927,915 shares, respectively Common Stock Subscribed 0 ) Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these statements. 3 Skye International, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30 Six Months Ended June30, REVENUES Product Sales $ Other Income 58 58 Total Revenues Cost of Goods Sold Gross Profit EXPENSES Legal and Professional General and Administrative Research and Development Advertising and Marketing Depreciation Total Expenses Net (Loss) from Operations ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt Interest Expense ) Total Other Income (Expense) ) ) Net Income (Loss) before Income Taxes ) ) Income Tax Expense - NET INCOME (LOSS) $ ) $ $ ) $ Basic and dilutedearnings (loss) per common share $ ) $ $ ) $ Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these statements. 4 Skye International, Inc., and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) (unaudited) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2007 $ ) $ ) Common stock issued for related party services 62 - - Common stock issued for consulting services - - Common stock issued for cash ) - Common stock issued for related party debt ) - Beneficial conversion feature - Fair Value Options Granted - Fractional shares cancelled in reverse stock split ) - Net Loss - ) ) Balance December 31, 2008 ) ) ) Common stock issued for cash - Common stock issued for consulting services - - Common stock issued for related party services 97 - - Stock Options Granted Net Loss Balance June 30, 2009 $ $ 0 $ $ ) $ ) The accompanying notes are an integral part of these statements. 5 Skye international, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, Operating Activities Net Income (Loss) $ ) $ Gain on Extinguishment of Debt ) ) Depreciation Expense Shares and options issued for services rendered Amortization of Discount on Notes Payable - Changes in assets and liabilities: Inventory ) Accounts Receivable ) ) Prepaid Expense ) Patents/Deposits Accrued Interest Payable Accounts Payable and Accrued Expenses Net Cash (Used)in Operating Activities ) ) Investing Activities Payment of Patents - ) Purchaseof Assets ) ) Net Cash (Used)in Investing Activities ) Financing Activities Proceeds from Common Stock Repayment of Notes Payable ) - Proceeds from Notes Payable Net Cash Provided by Financing Activities Net Increase/(Decrease) in Cash ) ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Information: Cash Paid for: Income Taxes $ - $ - Interest Expense $ $ Non Cash Financing Activities: Common Stock Issued for Debt $ - $ The accompanying notes are an integral part of these statements. 6 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements June 30, 2009 (unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2009, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2008 audited financial statements.The results of operations for the periods ended June 30, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.Historically, the Company has incurred significant annuallosses, which have resulted in an accumulated deficit of $15,988,631 at June 30, 2009and raises substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company increasing sales to the point it becomes profitable.The Company may need to raise additional capital for marketing to increase its sales. If the Company is unable to increase sales sufficiently or obtain adequate capital, it could be forced to cease operation.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. Management plans to increase sales by increasing its marketing program and to obtain additional capital from the private placement of shares of its common stock. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. NOTE 3 - New Wholly Owned Subsidiary The Company organized and filed Articles of Incorporation in Arizona to create Tankless.com, Inc. as a wholly owned subsidiary to be responsible for the Company’s planned internet and direct marketing initiatives.The financial results of Tankless.com, Inc. are reported in these results on a consolidated basis. NOTE 4 - GAIN ON EXTINGUISHMENT OF DEBT During the six months ended June 30, 2009, the Company settled litigation in connection with the Shareholder Derivative Lawsuit that resulted in a gain on extinguishment of debt in the amount of $75,000.00. NOTE 5 - SIGNIFICANT EVENTS During the six months ended June 30, 2009, the Company issued 480,000 shares of common stock to related parties for consulting services at $.25 per share, 97,100 shares of common stock at $.25 per share to officers as part of their employment agreements, and 260,000 shares of common stock at $.25 per share and 100,000 shares of common stock at $.27 per share for cash. NOTE 6 - INVENTORY The Company contracts with several third parties to manufacture Fortis units, sub and final assemblies. Parts and material inventory is stated at the lower of cost (first-in, first-out) or net realizable value of $726,931 at June 30, 2009.Parts and materials purchased for development and testing are directly expensed to Research and Development. 7 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements June 30, 2009 (unaudited) NOTE 7 - USE OF ESTIMATES The discussion and analysis of the Company's financial condition and results of operations are based upon the Company's consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires making estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from these estimates under different assumptions or conditions. Critical accounting policies are defined as those that entail significant judgments and estimates, and could potentially result in materially different results under different assumptions and conditions. NOTE 8 - RECENT ACCOUNTING PRONOUNCEMENTS In May 2009, the FASB issued FAS 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). FAS 165 requires and entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. The adoption ofFAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets” an amendment of FAS 140. FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 166 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R) ”. FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provided timely and useful information about an enterprise’s involvement in a variable interest entity. This statement must be applied as of the beginning of each reporting entity’sfirst annual reporting period that begins after November 15,2009. The Company does not expect the adoption ofFAS 167 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”. FAS 168 will become the source of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative. This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.The Company does not expect the adoption of FAS 168 to have an impact on the Company’s results of operations, financial condition or cash flows. 8 FORWARD-LOOKING STATEMENTS This document contains forward-looking statements.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: o our ability to diversify our operations; o our ability to successfully compete in the energy efficient industry; o inability to raise additional financing for working capital; o the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operation which may require management to make estimates about matters that are inherently uncertain; o our ability to attract key personnel; o our ability to operate profitably; o deterioration in general or regional economic conditions; o changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; o adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; o inability to achieve future sales levels or other operating results; o the inability of management to effectively implement our strategies and business plans; o the unavailability of funds for capital expenditures. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington D.C. 20549-0405 at prescribed rates. 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements and accompanying notes included in this Form 10-Q. Plan of Operation The Company is in the business of designing, developing, manufacturing and marketing consumer lifestyle products including, initially, several models of electric tankless whole-house and point-of-use water heaters. The FORTIS™, Paradigm™ and HeatWave™ product lines, as well as future product lines, are sold primarily through manufacturer representatives in the wholesale market. However, the Company commenced internet direct sales as of June 30, 2009 through its wholly owned subsidiary, Tankless.com, Inc.The Company expects the majority of product sales to be made through the wholesale distribution channel and it will continue to build this distribution model aggressively.Internet direct sales have been added, through the creation of Tankless.com, Inc., to supply a segment of the market not typically serviced by the wholesale channel – early technology adopters that are technologically savvy and likely to conduct technology related research and purchases via the internet direct, as opposed to a traditional model of plumber/vendor recommendation. A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through equity and/or debt financing. Since inception, we have financed our cash flow requirements through issuances of debt and common stock and cash generated from our limited operations.As we continue our business activities, we will continue to experience net negative cash flows from operations pending receipt of significant revenues that generate positive sales margins and cash-flows.Commencing in the first quarter of 2007 and continuing throughout thefirst quarter of 2009, all of the Company’s cash needs were met through loans advanced to the Company by certain of itsdirectors as well as private placements of common stock to third parties.As of the date of this Report, the Company has begun to recognize sales revenues from the sale of product.While reasonable sales margins are being achieved, cash-flow from operations is not yet sufficient to fund continuing business operations or the business plan of the Company. The Company expects that additional operating losses will occur until net revenues from sales are sufficient to offset the costs incurred in day to day operations. Until the Company has achieved a sales level sufficient to break even, it will not be self-sustaining nor be competitive in the areas in which it intends to operate. The Company will require additional funds to continue commercial production and sale of the FORTIS™, to tool up for production of the Paradigm™, to continue the distribution and sale of the HeatWave™ product lines, and to fully implement its marketing and brand development plans.Additionally, the Company will also require further development funds in order to engineer additional product lines utilizing the patented Paradigm™ technology, as well as substantial funds to commence and continue an advertising and branding initiative. On June 30, 2009 we commenced an internet direct sales strategy.The Company expects that this internet channel will require capital to further develop the functionality of www.tankless.com, as well as further capital to improve internet rankings for the website. We anticipate obtaining additional financing to fund operations through common stock offerings, debt offerings and bank borrowings, to the extent available, or to obtain additional financing, to the extent necessary, to augment our working capital.In the event we cannot obtain the necessary capital to pursue our strategic business plan, we may have to significantly curtail our operations.This would materially impact our ability to continue operations. There is no assurance that the Company will be able to obtain additional funding when needed, or that such funding, if available, can be obtained on terms acceptable to the Company. As of December 31, 2008 and continuing through June 30, 2009, the existing capital and anticipated funds from operations were not sufficient to sustain Company operations or the business plan over the next twelve months. We anticipate substantial increases in our cash requirements which will require additional capital generated from the sale of common stock, the sale of preferred stock, or debt financing.Recent global events, as well as domestic economic factors, have recently limited the access of many companies to both debt and equity financings.This continuing contraction of available capital is particularly apparent in the micro-cap public companies market as private equity and hedge fund managers have, as of late, tended to avoid investments in small unlisted public companies. As such, no assurance can be made that financing will be available or available on terms acceptable to the Company, and, if available, it may take either the form of debt or equity. In either case, any financing will likely have a negative impact on our financial condition and likely result in an immediate and substantial dilution to our existing stockholders. Satisfaction of our cash obligations for the next 12 months. As of June 30, 2009, we had available cash of $30,757, which will not be enough to pursue our business plan.With the intention to continue to expand FORTIS™ production, acquire additional Heatwave™ inventory for distribution and add the Paradigm™ product line to our sales during the next twelve months, we plan to seek financing opportunities including further draws on the established debenture financing with our Chairman, Steven G. Mihaylo.We plan to seek additional funding for operations through equity and/or debt or other means that may become available to us.If we are not able to receive any additional funds, we cannot continue our proposed business operations. Summary of any product research and development that we will perform for the term of the plan. We anticipate contracting with outside engineering firms to provide the necessary research and development for new product lines incorporating the Company’s Paradigm™ technology.Over the balance of fiscal 2009 the Company expects to expend approximately $200,000 in additional research and development initiatives to complete engineering on new product offerings currently under development, including three-phase and commercial water heaters, as well as heaters designed to incorporate solar additions. Expected purchase or rent of plant and significant equipment. As we continue to grow our sales force, we expect that it will be necessary to relocate into larger facilities capable of accommodating limited trans-shipping of parts and components used in the manufacturing process of our products.Additionally, as we add new sales territories we expect that it will be necessary to add new computer hardware and software capable of assisting in the sales, distribution, accounting and customer service process.We will also work to integrate our accounting and inventory systems so as to provide real time access to critical product inventory information to aide in the timely distribution of our products to our customers. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS- continued Plan of Operation- continued Significant changes in number of employees. During the first quarter of 2009, we executed an employment agreement with L. Fred Huggins, to serve as our Vice President of Sales and Marketing.Mr. Huggins agreed to serve in this position for two years at a base salary of $120,000 per year and an additional stock-based compensation of $30,000 per year.Effective July 5, 2009, Mr. Huggins cleared the probationary period of his employment and, as such, has earned into the full compensatory terms of his employment agreement with the Company. Executive Summary The Company’s business is the design, production, marketing and sale of consumer appliances. The Company’s premier consumer product is the FORTIS ™, a new series of electric tankless water heater. The Company markets the FORTIS ™ tankless water heater through an established and growing list of manufacturer representatives located in many states across the United States. Effective June 30, 2009, the Company added the internet direct marketing channel to product sales through its newly formed subsidiary Tankless.com, Inc.The Company believes there is an established trend towards the sale of goods by a manufacturer direct to the public and thus it commenced product sales through its website www.tankless.com.The Company expects that the wholesale channel will continue to be the largest distribution channel for the Company and to this end it expects to continue to fully support its wholesale channel efforts. On the heels of FORTIS™will be a technology that the Company refers to as the Paradigm™. This technology ushers in an entirely new method of heating water that is both fast and extremely efficient.
